 



Exhibit 10.9
EMPLOYMENT AGREEMENT
     THIS AGREEMENT, is made as of this 25th day of January 2006, by and between
BOWATER INCORPORATED, a Delaware corporation having a mailing address of 55 East
Camperdown Way, Greenville, South Carolina 29601 (the “Corporation”), and Joseph
B. Johnson, 208 Northbrook Way, Greenville, South Carolina 29615 (the
“Executive”).
     WHEREAS, the Corporation desires to employ the Executive as Vice President
– Controller of the Corporation; and
     WHEREAS, the Executive is desirous of serving the Corporation in such
capacity;
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Employment. During the term of this Agreement, the Corporation agrees to
employ the Executive and the Executive agrees to be in the employ of the
Corporation, in accordance with and subject to the provisions of this Agreement.
     2. Term.

  (a)   Subject to the provisions of subparagraphs (b) and (c) of this
Section 2, the term of this Agreement shall begin on the date hereof and shall
continue thereafter until terminated by either party by written notice given to
the other party at least thirty (30) days prior to the effective date of any
such termination. The effective date of the termination shall be the date stated
in such notice, provided that if the Corporation specifies an effective date
that is more than thirty (30) days following the date of such notice, the
Executive may, upon thirty (30) days’ written notice to the Corporation,
accelerate the effective date of such termination.     (b)   Notwithstanding
Section 2(a), upon the occurrence of a Change in Control as defined in the
Change in Control Agreement between the Corporation and the Executive (the
“Change in Control Agreement”), the term of this Agreement shall be deemed to
continue until terminated, but in any event, for a period of not less than three
(3) years following the date of the Change in Control, unless such termination
shall be at the Executive’s election for other than “Good Reason” as that term
is defined in the Change in Control Agreement.     (c)   Notwithstanding
Section 2(a), the term of this Agreement shall end upon:

  (i)   the death of the Executive;     (ii)   the inability of the Executive to
perform his duties properly, whether by reason of ill-health, accident or other
cause, for a

 



--------------------------------------------------------------------------------



 



      period of one hundred and eighty (180) consecutive days or for periods
totaling one hundred and eighty (180) days occurring within any twelve
(12) consecutive calendar months; or     (iii)   the Executive’s retirement as
of the retirement date.

     3. Position and Duties. Throughout the term hereof, the Executive shall be
employed as Vice President — Controller of the Corporation with the duties and
responsibilities customarily attendant to that office, provided that the
Executive shall undertake such other and further assignments and
responsibilities of at least comparable status as the Corporation may direct.
The Executive shall diligently and faithfully devote his full working time and
best efforts to the performance of the services under this Agreement and to the
furtherance of the best interests of the Corporation.
     4. Place of Employment. The Executive will be employed at the Corporation’s
offices located in Greenville, SC, or at such other place as the Corporation
shall designate from time to time.
     5. Compensation and Benefits.

  (a)   Base Salary. The Corporation shall pay to the Executive a base salary of
$194,900.00 (Salary Grade 31) payable in substantially equal periodic
installments on the Corporation’s regular payroll dates. The Executive’s base
salary shall be reviewed at least annually and from time to time may be
increased (or reduced, if such reduction is effected pursuant to
across-the-board salary reductions similarly affecting all management personnel
of the Corporation).     (b)   Incentive Plans.

  (i)   Annual Incentive Plan. In addition to his base salary, the Executive
shall be eligible to receive an annual incentive award under the Corporation’s
annual incentive plan in effect from time to time determined in the manner, at
the time, and in the amounts set forth under such plan.     (ii)   MTIP. The
Executive shall be eligible to participate in the Bowater Incorporated Mid-Term
Incentive Plan, in accordance with the plan terms, as modified from time to
time, and for so long as such plan continues.     (iii)   Stock-Based Incentive
Compensation. Subject to the approval of the Board of Directors, the Executive
shall be eligible for an

2



--------------------------------------------------------------------------------



 



      annual award under a Bowater stock-based incentive program, as modified
from time to time, and for so long as such program continues.

  (c)   Benefit Plans. The Corporation shall make contributions on the
Executive’s behalf to the various benefit plans and programs of the Corporation
in which the Executive is eligible to participate in accordance with the
provisions thereof as in effect from time to time.     (d)   Vacations. The
Executive shall be entitled to paid vacation in keeping with the Corporate
policy as in effect from time to time, to be taken at such time or times as may
be approved by the Corporation.     (e)   Expenses. The Corporation shall
reimburse the Executive for all reasonable expenses properly incurred, and
appropriately documented, by the Executive in connection with the business of
the Corporation.     (f)   Perquisites. The Corporation shall make available to
the Executive all perquisites to which he is entitled by virtue of his position.

     6. Nondisclosure. During and after the term of this Agreement, the
Executive shall not, without the written consent of the Board of Directors of
the Corporation, disclose or use directly or indirectly, (except in the course
of employment hereunder and in furtherance of the business of the Corporation or
any of its subsidiaries and affiliates) any of the trade secrets or other
confidential information or proprietary data of the Corporation or its
subsidiaries or affiliates; provided, however, that confidential information
shall not include any information known generally to the public (other than as a
result of unauthorized disclosure by the Executive) or any information of a type
not otherwise considered confidential by persons engaged in the same or similar
businesses.
     7. Noncompetition. During the term of this Agreement and for a period of
one (1) year after the date the Executive’s employment terminates, the Executive
shall not, without the prior approval of the Board of Directors of the
Corporation or its delegate, in the same or a similar capacity engage in or
invest in, or aid or assist anyone else in the conduct of any business (other
than the businesses of the Corporation and its subsidiaries and affiliates)
which directly competes with the business of the Corporation and its
subsidiaries and affiliates as conducted during the term hereof. If any court of
competent jurisdiction shall determine that any of the provisions of this
Section 7 shall not be enforceable because of the duration or scope thereof, the
parties hereto agree that said court shall have the power to reduce the duration
and scope of such provision to the extent necessary to make it enforceable and
this Agreement in its reduced form shall be valid and enforceable to the extent
permitted by law. The Executive acknowledges that the Corporation’s remedy at
law for a breach by the Executive of the provisions of this Section 7 will be
inadequate. Accordingly, in the event of the breach or threatened breach by the
Executive of this Section 7, the Corporation shall be entitled to injunctive
relief in addition to any other remedy it may have.

3



--------------------------------------------------------------------------------



 



     8. Severance Pay. If the Executive’s employment hereunder is involuntarily
terminated for any reason other than those set forth in Section 2(c) hereof,
then unless the Corporation shall have terminated the Executive for “Cause”, the
Corporation shall pay the Executive severance pay in an amount equal to twelve
(12) months of the Executive’s base salary on the effective date of the
termination, plus 1/12 of the amount of the last bonus paid to the Executive
under the Corporation’s annual incentive plan as applicable to the Executive,
for each month in the period beginning on January 1 of the year in which the
date of the termination occurs and ending on the date of the termination and for
each months’ base salary to which the Executive is entitled under this
Section 8, provided, however, that any amount paid to the Executive by the
Corporation for services rendered subsequent to the thirtieth (30th) day
following the communication to the Executive of notice of termination shall be
deducted from the severance pay otherwise due hereunder.
     The severance pay shall be paid in a lump sum as soon as administratively
feasible following the Executive’s effective date of termination from
employment, but in no event later than March 15 following the year of
termination, unless otherwise required by Internal Revenue Code Section 409A or
guidance issued thereunder. The severance pay shall be in lieu of all other
compensation or payments of any kind relating to the termination of the
Executive’s employment hereunder; provided that the Executive’s entitlement to
compensation or payments under the Corporation’s retirement plans, stock option
or stock-based incentive plans, savings plans, or bonus plans attributable to
service rendered prior to the effective date of the termination shall not be
affected by this clause and shall continue to be governed by the applicable
provisions of such plans; and further provided that in lieu hereof, at his
election, the Executive shall be entitled to the benefits of the Change in
Control Agreement between the Corporation and the Executive, if termination
occurs in a manner and at a time when such Change in Control Agreement is
applicable. For purposes of this Agreement, the term for “Cause” shall mean
because of gross negligence or willful misconduct by the Executive either in the
course of his employment hereunder or which has a material adverse effect on the
Corporation or the Executive’s ability to perform adequately and effectively his
duties hereunder.
     9. Notices. Any notices required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered or mailed, by registered or certified mail, return receipt requested
to the respective addresses of the parties set forth above, or to such other
address as any party hereto shall designate to the other party in writing
pursuant to the terms of this Section 9.
     10. Severability. The provisions of this Agreement are severable, and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of any other provision.
     11. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the substantive laws of the State of Delaware.

4



--------------------------------------------------------------------------------



 



     12. Supersedure. This Agreement shall cancel and supersede all prior
agreements relating to employment between the Executive and the Corporation.
     13. Waiver of Breach. The waiver by a party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by any of the parties hereto.
     14. Binding Effect. The terms of this Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the Corporation and the
heirs, executors, administrators and successors of the Executive, but this
Agreement may not be assigned by the Executive.
IN WITNESS WHEREOF, the Corporation and the Executive have executed this
Agreement as of the day and year first above written.

                  BOWATER INCORPORATED            
 
               
By
  /s/ James T. Wright       /s/ Joseph B. Johnson          8/2/06    
 
               
 
  James T. Wright       Joseph B. Johnson    
 
  Senior Vice President – Human Resources            

5